File No. 33-08214 811-04813 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 84 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 55 [X] Dreyfus Funds, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: Clifford Alexander, Esq. K&L Gates LLP 1treet NW Washington, DC 20006-1600 David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maine Lane New York, NY 10038-4982 It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of opinion and consent from Registrants counsel. This Post-Effective Amendment is being filed solely to file an Opinion letter and Consent from the Registrants counsel, K& L Gates LLP. PART C: OTHER INFORMATION Item 23. Exhibits (a) Articles of Incorporation of Founders Funds, Inc., dated June 19, 1987. 1 Articles Supplementary to the Articles of Incorporation, filed November 25, 1987. 1 Articles Supplementary to the Articles of Incorporation, filed February 25, 1988. 1 Articles Supplementary to the Articles of Incorporation, filed December 12, 1989. 1 Articles Supplementary to the Articles of Incorporation, filed May 3, 1990. 1 Articles Supplementary to the Articles of Incorporation, filed September 22, 1993. 1 Articles Supplementary to the Articles of Incorporation, filed December 27, 1995. 1 Articles Supplementary to the Articles of Incorporation, filed May 20,1996. 2 Articles Supplementary to the Articles of Incorporation, filed October 21, 1996. 2 Articles Supplementary to the Articles of Incorporation, filed April 9, 1997. 3 Articles of Amendment to the Articles of Incorporation, filed April 27, 1999. 5 Articles Supplementary to the Articles of Incorporation, filed October 25, 1999. 6 Articles Supplementary to the Articles of Incorporation, filed December 29, 1999. 6 Articles of Amendment to the Articles of Incorporation, filed December 29, 1999. 6 Articles of Amendment to the Articles of Incorporation, effective December 22, 2004. 11 Articles Supplementary to the Articles of Incorporation, filed November 30, 2006. 13 Articles of Amendment to the Articles of Incorporation, effective June 1, 2007. 14 Articles Supplementary to the Articles of Incorporation, effective June 1, 2007. 14 Articles Supplementary to the Articles of Incorporation, effective August 26, 2008. 15 Articles of Amendment to the Articles of Incorporation, effective December 1, 2008. 15 (b) By-Laws of Dreyfus Funds, Inc. (formerly known as Dreyfus Founders Funds, Inc.), as amended May 13, 2009. 16 (c) Provisions defining the rights of holders of securities are contained in Article Fifth of the Registrant's Articles of Incorporation, as amended, the Articles Supplementary to the Articles of Incorporation filed October 25, 1999, and Articles II, IV, VII and IX of the Registrant's Bylaws. (d) Investment Advisory Agreement between Dreyfus Funds, Inc. and The Dreyfus Corporation, dated September 1, 2009. 16 (e) Form of Underwriting Agreement between Dreyfus Funds, Inc. and MBSC Securities Corporation (formerly known as Dreyfus Services Corporation), dated March 22, 2000, amended October 2009. 16 Form of Distribution and Shareholder Support Agreement for Dreyfus Funds, Inc. - Class F Shares. 14 Form of Broker-Dealer Agreement for Dreyfus Funds, Inc. 15 Form of Bank Affiliated Broker-Dealer Agreement for Dreyfus Funds, Inc. 8 Form of Bank Agreement for Dreyfus Funds, Inc. 15 Form of Supplement to Service Agreements dated October 1, 2006. 13 Form of Supplement to Service Agreements dated April 16, 2007. 13 Form of Supplemental Agreement to Broker-Dealer Agreements and Bank Agreements for Dreyfus Funds, Inc. 14 (f) Not applicable. (g) Mutual Fund Custody and Services Agreement between Dreyfus Funds, Inc. and The Bank of New York Mellon (by operation of law the legal successor under the agreements with the Funds to Mellon Bank, N.A.), dated September 1, 2002. 9 Amendment to Mutual Fund Custody and Services Agreement between Dreyfus Funds, Inc. and The Bank of New York Mellon, dated September 1, 2006. 13 Amendment to Mutual Fund Custody and Services Agreement between Dreyfus Funds, Inc. and The Bank of New York Mellon, dated September 1, 2008. 15 (h) Amended and Restated Shareholder Services Agreement between Dreyfus Funds, Inc. and MBSC Securities Corporation, dated September 1, 2009. 16 Amended and Restated Fund Accounting and Administrative Services Agreement between Dreyfus Funds, Inc. and The Dreyfus Corporation, dated August 20, 2008. 15 Shareholder Services Plan, dated December 31, 1999. 5 (i) Opinion and consent of Moye, Giles, OKeefe, Vermeire & Gorrell. 5 (i) Opinion and consent of Registrants counsel 18 (j) Consent of Independent Registered Public Accounting Firm. 17 (k) Not applicable. (l) Investment letters from MBC Investment Corporation, dated December 30, 1999. 7 (m) (1) Amended and Restated Dreyfus Funds, Inc. Rule 12b-1 Distribution Plan (For Class F shares only), dated December 31, 1999 and amended August 19, 2009. 16 (2) Dreyfus Funds, Inc. Distribution Plan for Classes B and C, dated December 31, 1999 and amended August 19, 2009. 16 (n) Dreyfus Funds, Inc. Rule 18f-3 Plan, as amended February 4, 2009. 15 (p) (1) Code of Ethics for the Independent Directors of Dreyfus Funds, Inc., effective March 31, 2010. 16 (2) The Bank of New York Mellon Personal Securities Trading Policy. 16 (q) Power of Attorney of Bradley J. Sakpyak, James Windels and Trustees, dated October 28, 2009. 16 1 Filed previously on EDGAR with Post-Effective Amendment No. 60 to the Registration Statement on April 29, 1996 and incorporated herein by reference. 2 Filed previously on EDGAR with Post-Effective Amendment No. 62 to the Registration Statement on February 24, 1997 and incorporated herein by reference. 3 Filed previously on EDGAR with Post-Effective Amendment No. 63 to the Registration Statement on February 27, 1998 and incorporated herein by reference. 5 Filed previously on EDGAR with Post-Effective Amendment No. 65 to the Registration Statement on October 7, 1999 and incorporated herein by reference. 6 Filed previously on EDGAR with Post-Effective Amendment No. 66 to the Registration Statement on December 29, 1999 and incorporated herein by reference. 7 Filed previously on EDGAR with Post-Effective Amendment No. 67 to the Registration Statement on February 29, 2000 and incorporated herein by reference. 8 Filed previously on EDGAR with Post-Effective Amendment No. 68 to the Registration Statement on February 28, 2001 and incorporated herein by reference. 9 Filed previously on EDGAR with Post-Effective Amendment No. 71 to the Registration Statement on February 28, 2003 and incorporated herein by reference. 10 Filed previously on EDGAR with Post-Effective Amendment No. 72 to the Registration Statement on February 27, 2004 and incorporated herein by reference. 11 Filed previously on EDGAR with Post-Effective Amendment No. 74 to the Registration Statement on February 28, 2005 and incorporated herein by reference. 12 Filed previously on EDGAR with Post-Effective Amendment No. 76 to the Registration Statement on April 27, 2006 and incorporated herein by reference. 13 Filed previously on EDGAR with Post-Effective Amendment No. 77 to the Registration Statement on March 2, 2007 and incorporated herein by reference. 14 Filed previously on EDGAR with Post-Effective Amendment No. 78 to the Registration Statement on February 29, 2008 and incorporated herein by reference. 15 Filed previously on EDGAR with Post-Effective Amendment No. 80 to the Registration Statement on February 26, 2009 and incorporated herein by reference. 16 Filed previously on EDGAR with Post-Effective Amendment No. 82 to the Registration Statement on February 25, 2010 and incorporated herein by reference. 17 Filed previously on EDGAR with Post-Effective Amendment No. 83 to the Registration Statement on April 29, 2010 and incorporated herein by reference. 18 Filed herewith Item 24. Persons Controlled by or Under Common Control with the Fund Not applicable Item 25. Indemnification Indemnification provisions for officers, directors, employees, and agents of the Registrant are set forth in Article XII of the By-Laws of the Registrant, which By-Laws were filed herein.
